DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-10, 12, 20) in the reply filed on 8/9/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flexman et al. (WO 2016116796; “Flexman”; already of record).


	Regarding claim 1, Flexman teaches a shape-sensed guidewire 103 (e.g., page 9, lines. 16-25; figs. 1, 2) having a shape sensing system 104 that is configured to be received in the lumen of the non-shape-sensed interventional device 107/105 (e.g., figs. 1, 2, 5). Furthermore, Flexman discloses a system (100; fig. 1) for determining the length of a non-shape-sensed interventional device, comprising: a non-shape-sensed interventional device (107; fig. 1, 2) having a lumen (see page 9, line 24-25); a shape-sensed guidewire (103; page 9, line 16-19; fig. 1, 2) having a shape sensing system (104/126) that is configured to be received in the lumen of the non-shape-sensed interventional device; a hub (190; fig. 4 - or 192; fig. 5) configured to receive the shape sensed guidewire and the non-shape-sensed interventional device and secure a position of the shape-sensed guidewire and non-shape-sensed interventional device; a registration module {RM} 130 configured to register a position of a distal tip of the non-shape-sensed interventional device to a position of the shape-sensed guidewire determined by the shape sensing system 104/126 (e.g., see page 12 line 20 to page 13 line 1 for explanation of how the RM 130 interrelates to elements 104/126: “position and orientation information”; the position of the distal tip of the non-shape-sensed interventional device 107 is registered to a position of the shape-sensed guidewire 103 via alignment of the tip of the shape-sensed guidewire 103 with the tip of the non-shape-sensed interventional device 107; page 16, line 24 - page 17, line 1); a determination module configured to determine the length of the non-shape-sensed interventional device using a known position of the non-shape-sensed interventional device in the hub and the position of the distal tip of the non-shape-sensed interventional device (the length of the non-shape-sensed interventional device is implicitly determined by tracking the relative translation 
	The same reasoning as mentioned above applies, mutatis mutandis, to the subject-matter of the corresponding independent claims 12 and 20, which are therefore also considered not new over the disclosure in Flexman.
	Regarding claim 2, Flexman discloses a catheter (see claim 11 of Flexman).
	Regarding claim 3, Flexman discloses an image processing unit (142; fig. 1; page 13, lines
2-6), and a virtual image (136).
	Regarding claims 4, Flexman discloses an imaging system (11 0; fig. 1; page 13, line 6-9), implicitly configured to acquire a plurality of images from different angles ("a fluoroscopy system"), and a registration module configured to receive a selection of positions (202, 204; fig. 6; page 17, line 21 - page 18, line 4).
	Regarding claims 5, Flexman discloses an interventional tool (102) and its virtual image ("3D model"; page 18, line 6-11; page 12, line 17-19; page 18, line 24- page 19, line 1).
	Regarding claims 6, Flexman discloses a registration via tip alignment (p. 16, I.
24 - page 17, line 1).
	Regarding claim 7, Flexman discloses a tip hub (192; fig. 5).
	Regarding claim 8, Flexman discloses a fixture (170; fig. 7; page 19, line 7-12).
	Regarding claims 10, Flexman discloses an initial and a current angle of rotation (implicitly from page 17, line 7-15). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious 
the distal tip of the non-shape-sensed interventional device is looped back from the hub and contacts the shape-sensed guidewire; and the registration module is configured to identify a closest two points to register a position of the distal tip of the non-shape-sensed interventional device in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laroya (US 20140276615) discloses a catheter imaging element having fiber Bragg gratings along a length of the catheter shaft but fails to teach the instant invention as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874